Exhibit 16.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 209 tFort Lee tNJ 07024 P.O. Box 436402t San Diegot CA 92143-9402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com April 22, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: Re: Onteco Corporation Formerly known as Infospi Inc. We are the former independent auditors forOnteco Corporation(the “Company”). We have read the Company’s disclosure in the section “Changes in Registrant’s Certifying Accountant” as included in Section 4.01 of the Company’s 8-K dated September 30, 2009 and are in agreement with the disclosure in that section, insofar as it pertains to our firm. Very truly yours, Stan J.H. Lee, CPA April 22, 2011 Fort Lee, NJ 07024 Registered with the Public Company Accounting Oversight Board Registered with Canadian Public Accountability Board Member of New Jersey Society of Certified Public Accountants
